                           Case 1:18-cv-00161-LJV-LGF Document 8 Filed 11/14/19 Page 1 of 3

   I'.S. Department of Justice                                                                   PROCESS RECEIPT AND RETURN
   L'nited States Marshals Serv ice
                                                                                                 Sec '!iisirueii(j>L\ /or Sci'\'icc o! I'niccss hv( ..S. .\


     PI AINTIFE                                                                                                                      COURT CASE NE'MBER
                      Ricky R. Franklin                                                                                              IS-CW-I6I

     DEFENDANT                                                                                                                       TYPE OF PROCESS           -'     -
                      Bison Recovery Group. Inc.                                                                                     Summons & Complaint
                          ■ NAMI£ Ot- INDlVIDirAL. fOMI'ANV. CORPORATION ETC TO SERVE OR DESCRIP TION OF PROPERTY EO SEIZE OR CONDEMN

         SERVE J Bison RecoveiA' Group. Inc.
                       \ ADDRESS (Snx'cr or RFl). Apanincni \o.. Cuy. Siciw and ZIP Fade)
                                                                                                                                                              FILED
                         •440S Milestrip Road . Suite 21 1. BlasdelL New York 14219
    SEND ND'l lCE OF SERVICE COFA' TO REOCESTER AT NAME AND ADf)RESS BELOW
                                                                                                                              Nuin|er Glpritccss ZMrmm
                                                                                                                              >CI\             (fe Forin 285

                      Ricky R. Franklin
                      708 Brambling \Vay
                                                                                                                              NLiniher                 j^ljvENGUTVi:^!^
                                                                                                                               ;r\oJ in
                                                                                                                              ser\ cJ                          (STRlCWS^^'^'^
                      Stockbridce. OA 30281

                                                                                                                              L heck fcT sen ice
                                                                                                                              on I .kS..-\



         SPECIAL INSTRDCTIONS OR orilER INFORMA LION THAI WILL ASSIST IN EXPEDI I INt i SERVICE (InchitlL' Bushu'sc imd AHernnte Aililr^csi's.
         All Teleplioiw Sumhers. aiiil Estinuited Times Aeitiliihlefor Service):
F'll'l                                                                                                                                                                                   F,,|J




     Signature of Attornev other (Iriainator requestine ser\ lee on belt; If of:                                           Kd.hPIl' )\E N UMBER                  [)ATE
                                                                                                 □   f'LAlNI IFF

                                                                                                 □   DEFENDANT


          SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
     I LickntHkiedcc receipt Igf the total     I'laai Pr<>cess   Di.stricl of      District to        Stcnalure id" .\iithori/cd I SMS Depute or Clerk                    I'alcSjl/: I
     luimher of prtK'e.ss indicated                              (truiin           Serve
     (Siy/i onl) for I SM 2\5 it niorc
     than one I SM 2-8.5 is suhniiiicdf
                                                  1              No                No   5S
     I hereb\- certify and return that I LD haee personalK seieed .0 ha\e legal e\ idence of service. Cj ha\e executed a.s .shown in "RemarkN". the process descrihed
     t>n the indik idual . contpaiw . corpotation. etc. . at the address shown aho\ e on the on the indi\ idual . com pain . cot poratuin. etc show n at the address inserted he low

             I hereh\ certitc and return that 1 am unable to locate the indn idual. compaiw. corpcnation. etc named aho\e (See rc/narks helow >
     Narne tind title of indn idual scr\ ed Ofno[ sIiomh ahovci
                                                                                                                                        I I .A person of suilahle age and discretion
                                                                                                                                             then residing in defendant's usual place
                                                                                                                                             ofabode

     .Address (conipL'ie only dilfLTcm than show n above)                                                                               Date                   Time


                                                                                                                                      \\l\A|l^                 \0                  □ pm
                                                                                                                                        J^nalure of [ CS, \


     Ser\ ice Fee          Total Mileage Charges      Forwarding Fee            Total Charges         .Advance F)eposits
                           including endeavors)

                                                                                   5                                                                   $0.00

     RERLVRKS                                                                               fWcxD °8lvoli<\^
                                                                           CVLp3cA\oai, \o\bo|\'A.
                               1 CEERK ( )E THE COURT
                 mm            2 I ISMS RECORD
                                                                                                                                                     PRIOR EDITIONS MAY BE ILSED


                                 NOTICE OF SERVICE
                               4, BIELINO STATEMENT* Tn he returned to the H S Marshal with pav nient.
                                  it'ane amount is owed Please remit promptiv pavahle to I' S Marshal,                                                                        Eorm IIS.M-2X5
                               .S ACKNOWLEDdMENTOE RECEIPT                                                                                                                         Re\           1 1 13
Case 1:18-cv-00161-LJV-LGF Document 8 Filed 11/14/19 Page 2 of 3




                                                         ■'■I   V


                                                        / ■
                                                    / r



                                                 "v.-
                     Case 1:18-cv-00161-LJV-LGF Document 8 Filed 11/14/19 Page 3 of 3
                    Fill out form and print^copi^.::^    grid date all copies and roi^ jjs speci%d t)elow.

U.S. Department of Justice
United States Marshals Serviee




   NOTICE AND ACKNOWLEDGMENT OE RECEIPT OE SUMMONS AND COMPLAINT BY MAIL
                                                 United States Distfict Court
                                                            for the
                                                 Western District of New York



jQ. Bison Recoveiy Group, Inc.                                          Civil Action, File Number 18-CV-0161
      4408 Milestrip Road
      Suite 211
                                                                                            Ricky R. Franklin
      Blasdell ,Ncvv York 14219
                                                                                       Bison Recovery Group , Inc.



   The enclosed summons and complaint are served pursuant to Rule 4(e)( 1) of the Federal Rules of Civil Procedure, and
New York          State law.


   You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 30 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

   YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must
indicate under your signature your authority.

   If you do not complete and return copies 1 and 2 of this form to the sender within 30 days, you (or the party on whose
behalf you are being served) may be required to pay any e.xpenses incuired in serv ing a summons and complaint in any other
manner pennitted by law.

   If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint w ithin 21 days for private defendants and,or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

   1 declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail
was .nailed on this date.                                              VANITA                         Digitally signed by VANITA
                                                                                                      JAGROOP

09/'10/2019                                                            JAGROOP                        Date: 2019.09.10 11:16:53 -04'00'
Date of Signature                                                      Signature(USMS Official)


                           ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

    declare, under penalty of perjury, that 1 received a copy of the sutntnons and of the cotnplaint in the above captioned
tnanner at:


4408 Milcstrip Road Suite 211
Street Number and Street Name or P.O. Bo.x No.                        Relationship to Entity/Authority to Receive

 Blasdell ,Nevv York 14219                                            Certified Mail
City. State and Zip Code                                              Service of Process



Signature                                                             Date of Signature


Copy 1 - Clerk of Court
Copy 2 - United States Marshals Service
Copy 3 - Addressee
Copy 4 - USMS District Suspense
